DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 6,333,870 B1).
Regarding claim 1, Kang teaches a method, comprising:
(bit line receive a ground voltage which the bit line is coupled to the ferroelectric memory cell at period A, Fig. 8);
applying a voltage to a second access line coupled with the capacitor (Fig. 8, the plate lines P/L applies a voltage to the ferroelectric capacitor, see period B); and
determining that a threshold duration has expired, wherein the threshold duration comprises an amount of time elapsed since applying the voltage to the second access line and isolating the first access line from the ground node after the threshold duration has expired (Fig. 8, the threshold duration is period B, when the memory device determines that time has elapsed/expired since the voltage applied to P/L, the memory device will activate W/L to isolate the first access line BL); 
Regarding claim 2, Kang further teaches the method of claim 1, further comprising:
determining that a threshold associated with applying the voltage is satisfied; and sensing a logic state of the memory cell as part of a read operation based at least in part on determining that the threshold associated with applying the voltage is satisfied (Fig. 8, the Ref_W/L goes low at period C, Ref_W/L goes low after a period of time has elapsed which gives the plate line enough time to reach a desire threshold. Fig. 8 teaching sensing the logic state of the memory cell at period C).
Regarding claim 3, Kang further teaches the method of claim 2, further comprising:
identifying a magnitude of the voltage of the second access line and a threshold voltage; and determining that the threshold associated with applying the voltage has (Fig. 8, the p/L reaches a predetermined level at period B based on a predetermined threshold level that has to be reached).
Regarding claim 4, Kang further teaches the method of claim 2, wherein sensing the logic state of the memory cell comprises: determining a voltage of the first access line based at least in part on isolating the first access line from the ground node; comparing the voltage of the first access line to a voltage of a reference line; and determining the logic state of the memory cell based at least in part on the comparing (Fig. 8, also see Col. 4, lines 20-30).
Regarding claim 5, Kang further teaches the method of claim 4, further comprising: activating a sense component to initiate comparing the voltage of the first access line to the voltage of the reference line (Col. 6, lines 40+).
Regarding claim 6, Kang further teaches the method of claim 2, further comprising: determining the amount of time since applying the voltage to the second access line coupled with the capacitor; and determining that the threshold has been satisfied based at least in part on the amount of time (Fig. 8, predetermined period B and C are predetermined during the design state to give the memory device time for the P/L to reach a desire threshold).
Regarding claim 7, Kang further teaches the method of claim 6, further comprising: determining the amount of time based at least in part on a timing associated with reading the memory cell, or writing to the memory cell, or removing the voltage from the second access line, or any combination thereof (Fig. 8, write mode).
Regarding claim 8, Kang further teaches the method of claim 1, wherein isolating the first access line comprises: reducing a voltage applied to a switching component coupled with the first access line and the ground node based at least in part on applying the voltage to the second access line (Fig. 8, W/L, period C shows reducing the voltage of the word line to isolate the bit lines).
Regarding claim 9, Kang further teaches the method of claim 1, further comprising: applying a voltage to a third access line coupled with the memory cell, wherein the voltage applied to the third access line activates a selection component (Fig. 8, word line W/L).
Regarding claim 10, Kang further teaches the method of claim 1, wherein the first access line comprises a digit line and the second access line comprises a plate line (Fig. 8, the first access line is B/L which is a digit line. The second access line is P/L which is a plate line).
Regarding claims 11-20, the claims have similar limitation as claims 1-10 except they were written as an apparatus claims. Therefore, the claims are rejected under the same grounds of rejection. 

Response to Arguments
Applicant's arguments filed on 07/12/2021 have been fully considered but they are not persuasive.
Applicant argues on top of page 7 “…There is not, however, any evidence in Kang that would suggest that the voltage is applied based on the period B ending. Indeed, Kang more readily describes the period B ending based on applying the voltage. For example, Kang does not disclose that the duration of period B, is "a predetermined threshold duration" nor does Jang disclose that the happenstance end of period B (i.e., the onset of period C) is "a threshold duration [that] has expired." Indeed, Figure 8 of Kang and its related description do not disclose "a predetermined threshold duration," as recited in amended independent claim 1.” Applicant’s allegation that the period B is ended based on applying the voltage is not accurate description of the time diagram of the write operation. The applicant did explain what causes the voltage to be applied. The memory device has been programmed during the manufacture stage with all the metadata used to control the memory device, which includes information on when periods and cycles ends/starts to perform certain activates similar to the time chart in Fig. 8 for a method to operate of the memory device. A person in the art would read the timing chart that the ending of period B would cause the voltage to be applied as shown in Fig. 8.
Regarding applicant’s arguments at the bottom of page 7, the applicant argues “In fact, Kang does not include any discussion about any "threshold," much less a "predetermined threshold duration compris[ing] a predetermined amount of time elapsed since applying the voltage to [a] second access line." The cited portions of Kang relate to timings of signals-not "a threshold duration ... compris[ing] an amount of time elapsed since applying the voltage to the second access line." For example, none of the periods A, B, C, D, etc., are described as having a duration much less are any of the periods A, B, C, D, etc., described as being a threshold. Instead, the periods A, B, C, D, etc., are merely labels for when each signaling of Kang is performed and are labeled as such for ease of reference throughout the disclosure of Kang. A general period of time defined on either end by actions performed by a memory cell does not disclose "a threshold duration." Indeed, there is nothing in Kang to suggest that the apparatus(es) described by Kang ….” People in the arts understand periods as described in the timing diagram in Fig. 8 to be durations of time which have a value/threshold. These periods are used to control when actions are performed during the write operations. The value/threshold for the periods in Fig. 8 have been predetermined during the manufacture stage of the memory device. The argument presented by the Applicant that the periods disclosed by Kang are merely labels are not persuasive. However, the periods disclosed in Fig. 8 are time duration for the timing diagram and are used to control when the events happen during the write operation. Therefore, the previous rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824